DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “generating a clock signal having an associated frequency; generating a count signal in response to the clock signal; comparing the count signal to a threshold signal to generate a comparison signal; generating a plurality of phase shifted signals in response to the comparison signal, the phase shifted signals each having an associated phase shift related to the voltage level of the control voltage; selecting a phase shifted signal of the plurality of phase shifted signals in response to a select signal; and generating a control signal in response to the selected phase shifted signal and to a signal associated with the count signal.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19-24 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 13-19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2009/0179681).

Regarding claim 19, Nakamura discloses a  control circuit [e.g. fig. 5], comprising: means [e.g. 15] for generating a clock signal [e.g. clk] having an associated frequency, wherein the frequency is related to a voltage level of a control voltage [e.g. Vsrc], wherein the means for generating the clock signal includes a plurality of delay elements [see 15]; means [e.g. 31 ] for generating a count signal [e.g. cnt] in response to the clock signal; means [e.g. 32] for comparing the count signal to a threshold signal [e.g. D[MSB]] to generate a comparison signal [e.g. va]; means [e.g. 26] for generating a plurality of phase shifted signals in response to the comparison signal, the phase shifted signals each having an associated phase shift related to the voltage level of the control voltage, wherein the means for generating the plurality of phase shifted signals comprises a delay line [e.g. 20] including at least a first delay element [e.g. B0] and a last delay element [e.g. Bn], wherein the phase shift between each set of two consecutive phase shifted signals of the plurality of phase shifted signals is the same [e.g. each delay element having same circuit structure and controlled by the same control voltage], and wherein a total delay across the delay line between an input of the first delay element and an output of the last delay element is selected to match a clock period of the clock signal [e.g. since the phase shift between each shifted signals is (substantially) the same]; means [e.g. 33] for selecting a phase shifted signal of the plurality of phase shifted signals in response to a select signal; and means [e.g. 34] for generating a control signal [e.g. V0] in response to the selected phase shifted signal and to a signal [e.g. set pulse S] associated with the count signal, the control signal having edges occurring in response to edges of the signal associated with the count signal and in response to the selected phase shifted signal, wherein the delay elements in the means for generating a clock signal and the delay elements in the means for generating the plurality of phase shifted signals comprise inverters [ inverters; the delay elements B0 to Bn have the same circuit structure as the delay elements A0 to A(n+1)/2 see para. 0065, also see fig. 2]; wherein a number of inverters in the means for generating the plurality of phase shifted signals is a multiple [e.g. 2; It is common technical knowledge that in order to form a ring oscillator, the total number of inverters of the delay line of the oscillator has to be an odd number. As mentioned in para. 0058 of the description, each delay element A0-A(n+1)/2 includes two inverters. Using common technical knowledge, the skilled person would assume the presence of an additional inverter 70 (in oscillator circuit 15), connected to the input of the first delay element A0 or to the output of the last delay element, is to form a functioning ring oscillator.] of at least two times a number of the inverters in the means for generating the clock signals. See also claims 1 and 25.
Regarding claim 25, Nakamura discloses a method [e.g. fig.5] for generating a control signal [e.g. V0] in a control circuit [e.g. fig. 5], comprising: receiving [see fig. 5] a control voltage [Vsrc] from a voltage source [the circuit (not shown) that generates the Vsrc]; generating [e.g. 15 ] a clock signal [e.g. clk] by a ring oscillator [e.g. 15], the clock signal having an associated frequency, wherein the frequency is related to a voltage level of the control voltage, the clock signal having a clock signal period; generating [e.g. 31] a count signal [cnt] in response to the clock signal; comparing [e.g. 32] the count signal to a threshold signal [D[MSB]] to generate a comparison signal [va]; generating  a plurality of phase shifted signals by a delay line [e.g. 20] in response to the comparison signal, the phase shifted signals each having an associated phase shift related to the voltage level of the control voltage, wherein the phase shift between each set of two consecutive phase shifted signals of the plurality of phase shifted signals is the same [e.g. each delay element having same circuit structure and controlled by the same control voltage Vsrc], and wherein a total delay between an input of a first delay element [e.g. B0] of the delay line and an output of a last delay element [e.g. Bn] of the delay line is selected to match the clock signal period [e.g. since the phase shift between each shifted signals is (substantially) the same]; selecting [e.g. 33] a phase shifted signal of the plurality of phase shifted signals in response to a select signal [D[LSB]]; and generating the control signal [e.g. V0] in response to the selected phase shifted signal and to a signal [set pulse S] associated with the count signal, the control signal having edges occurring in response to edges of the signal associated with the count signal and in response to the selected phase shifted signal; wherein the delay elements in both the ring oscillator and the delay line comprise inverters [ inverters; the delay elements B0 to Bn have the same circuit structure as the delay elements A0 to A(n+1)/2 see para. 0065, also see fig. 2]; wherein a number of inverters in the delay lines is a multiple [e.g. 2; It is common technical knowledge that in order to form a ring oscillator, the total number of inverters of the delay line of the oscillator has to be an odd number. As mentioned in para. 0058 of the description, each delay element A0-A(n+1)/2 includes two inverters. Using common technical knowledge, the skilled person would assume the presence of an additional inverter 70 (in oscillator circuit 15), connected to the input of the first delay element A0 or to the output of the last delay element, is to form a functioning ring oscillator] of at least two times a number of the inverters in the ring oscillator. See also claims 1 and 19.

Regarding claim 1, Nakamura discloses a control circuit [e.g. fig. 5], comprising: a ring oscillator [e.g. 15 fig. 5] responsive to a control voltage [e.g. Vsrc] to generate a clock signal [e.g. clk]  having an associated frequency, wherein the frequency is related to a voltage level of the control voltage, wherein the ring oscillator comprises a first plurality of series coupled delay elements [e.g. see 15] including a first delay element [e.g. A0 fig. 13] and a last delay element [e.g. A(n+1)/2, 70] each coupled to receive the control voltage, wherein an output of the last delay element is directly coupled to an input of the first delay element at which the clock signal is provided; a counter [e.g. 31 ] responsive to the clock signal to generate a count signal [e.g. cnt]; a comparator [e.g. 32] responsive to the count signal and to a threshold signal [e.g. D[MSB]] to generate a comparison signal [e.g. va]; a delay line [e.g. 20] comprising a second plurality of series coupled delay elements [e.g. B0-Bn] and a corresponding plurality of delay line outputs, wherein each of the delay elements of the second plurality of series coupled delay elements is responsive to the comparison signal and to the control voltage to generate a phase shifted signal at a respective delay line output of the plurality of delay line outputs, wherein a phase shift difference between two consecutive phase shifted signals is the same [e.g. each delay element having same circuit structure and controlled by the same control voltage] , wherein the total delay across the delay line is selected to match one system clock period of the clock signal; a multiplexer [e.g. 33 ] responsive to a select signal [e.g. D[LSB]] received at a select signal input of the multiplexer and to the delay line outputs to provide a selected phase shifted signal [e.g. the output signal of 33] at an output of the multiplexer; and a latch [e.g. 34] responsive to the selected phase shifted signal to generate a control signal [e.g. V0] having edges occurring in response to edges of a signal [e.g. set pulse S] used to set the latch and in response to the selected phase shifted signal to reset the latch, wherein the signal used to set the latch is associated with the count signal [see at least fig. 5]; wherein the first plurality of delay elements in the ring oscillator and the second plurality of delay elements in the delay line comprise a same type of delay element [e.g. inverter(s); the delay elements B0 to Bn have the same circuit structure as the delay elements A0 to A(n+1)/2 see para. 0065, also see fig. 2]; wherein a number of the elements in the delay line is a multiple [e.g. 2; It is common technical knowledge that in order to form a ring oscillator, the total number of inverters of the delay line of the oscillator has to be an odd number. As mentioned in para. 0058 of the description, each delay element A0-A(n+1)/2 includes two inverters. Using common technical knowledge, the skilled person would assume the presence of an additional inverter 70 (in oscillator circuit 15) connected to the input of the first delay element A0 or to the output of the last delay element, is to form a functioning ring oscillator] of at least two times a number of the delay elements in the ring oscillator. See also claims 19 and 25.

Regarding claim 10, Nakamura discloses the circuit of claim 1, wherein each of the delay elements comprises two inverters.

Regarding claim 13, Nakamura discloses the circuit of claim 1, wherein a total delay across the delay line is indirectly locked to a predetermined system clock period of the clock signal generated by the oscillator.

Regarding claim 14, Nakamura discloses the circuit of claim 1, wherein the threshold signal [D [MSB] fig.5 (or D [MSB] fig. 1) of Nakamura] is associated with most significant bits of a duty cycle signal [see d fig. 14 of Nakamura, and see at least paras. 0121-0123 of Nakamura ] received at an input of the control circuit. 

Regarding claim 15, Nakamura discloses the circuit of claim 1, wherein the counter [31 (or 31 fig. 1) of Nakamura] counts up to most significant bits of a duty cycle signal [see D [MSB] fig.5 (or D [MSB] fig. 1) of Nakamura, and d fig. 14 of Nakamura, and see at least paras. 0121-0123 of Nakamura] received at an input of the control circuit to generate the count signal.

Regarding claim 16, Nakamura discloses the circuit of claim 1, wherein the selected phase shifted signal is associated with remaining least significant bits [see D [LSB] fig.5 (or D [LSB] fig. 1) of Nakamura] of a duty cycle signal [see D [LSB] fig.5 (or D [LSB] fig. 1) of Nakamura, and d fig. 14 of Nakamura, and see at least paras. 0121-0123 of Nakamura] received at an input of the control circuit.

Regarding claim 17, Nakamura discloses the control circuit of claim 1, wherein the control circuit is a circuit for generating a pulse width modulated (PWM) signal for a DC-DC converter [see at least paras. 0121-0123, and fig. 14 of Nakamura].

Regarding claim 18, Nakamura discloses the control circuit of claim 17, wherein the control circuit and the DC-DC converter are both provided in a buck regulator [see at least paras. 0121-0123, and fig. 14 of Nakamura].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2009/0179681) in view of Gai (US 6,246,294).
Regarding claim 2, Nakamura discloses the circuit of claim 1. Nakamura discloses PLL, See at least paras. 0159, 0165 and 0228 of Nakamura.  Nakamura does not explicitly disclose the voltage level of the control voltage is controlled by a charge pump of a phase locked loop. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to control voltage level of an oscillator (including ring oscillator) by a charge pump of a phase locked loop. For example, Figs. 1A and 4A of Gai discloses control voltage level of a ring oscillator [VCO 430 fig. 4A] by a charge pump [charge pump] of a phase locked loop [PLL]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nakamura in accordance with the teaching of Gai regarding a charge pump in a PLL in order to utilize a well-known charge pump in a PLL to control an oscillator in order to improve the clock signal [Detailed Description].

Regarding claim 3, the combination discloses the circuit of claim 2, wherein the clock signal generated by the ring oscillator is substantially locked to a reference clock signal [e.g. 105 fig. 1A of Gai; or see External Clock fig. 18 or 20 of Nakamura] received at an input of the phase locked loop.

Regarding claim 4, the combination discloses the circuit of claim 2, wherein the voltage level of the control voltage is adjusted such that the frequency of the clock signal [e.g. clk  Nakamura] is substantially equal to one system clock period for a system [e.g. the device receiving clk; also see at least fig. 5 of Nakamura and the PLL (phase lock loop)] in which the control circuit is provided.

Regarding claim 5, the combination discloses the circuit of claim 4, wherein the clock signal [e.g. clk fig. 5 of Nakamura] is a system clock signal for the system.

Regarding claim 6, the combination discloses the circuit of claim 2, wherein the voltage level of the control voltage controls a delay across the delay line [see at least fig. 5 of  Nakamura].
Regarding claim 7, the combination discloses the circuit of claim 6, wherein the voltage level of the control voltage is adjusted to achieve a predetermined system clock period [the clock period of clk fig. 5 of Nakamura].

Regarding claim 20, Nakamura discloses the circuit of claim 19. Nakamura discloses PLL, See at least paras. 0159, 0165 and 0228 of Nakamura. Nakamura does not explicitly disclose the voltage level of the control voltage is controlled by a charge pump of a phase locked loop. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to control voltage level of an oscillator (including ring oscillator) by a charge pump of a phase locked loop. For example, Figs. 1A and 4A of Gai discloses control voltage level of a ring oscillator [VCO 430 fig. 4A] by a charge pump [charge pump] of a phase locked loop [PLL]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nakamura in accordance with the teaching of Gai regarding a charge pump in a PLL in order to utilize a well-known charge pump in a PLL to control an oscillator in order to improve the clock signal [Detailed Description].
Regarding claim 27, Nakamura discloses the method of claim 25. Nakamura discloses PLL, See at least paras. 0159, 0165 and 0228 of Nakamura. Nakamura does not explicitly disclose adjusting the voltage level of the control voltage. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust voltage level of a control voltage of an oscillator by using a charge pump of a phase locked loop. For example, Fig. 1A of Gai discloses adjusting voltage level of a control voltage of an oscillator [VCO] by using a charge pump [charge pump] of a phase locked loop [PLL]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nakamura in accordance with the teaching of Gai regarding a charge pump in a PLL in order to utilize a well-known charge pump in a PLL to control an oscillator in order to improve the clock signal [Detailed Description].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 25 have been considered but are moot because the new ground of rejection rely on another figures (mainly figs, 2, 5 according to the IDS submitted 09/02/2021), which was not applied in the prior rejection for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842